Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION

                                              CASE NO.:

     SKYJET ELITE, CORP., a
     Florida corporation,

                    Plaintiff,

     vs.

     LU INVESTMENTS, INC., a Delaware
     corporation, AIRCRAFT GUARANTY
     CORPORATION, TRUSTEE a Wyoming corporation,
     and LIM UNG, individually,

                    Defendants.
                                                             /

                                            COMPLAINT
                                  DEMAND FOR JURY TRIAL
             SKYJET ELITE, CORP. a Florida corporation (“Plaintiff" or "SKYJET ELITE")

     sues LU INVESTMENTS, INC, a Delaware corporation (“LU INVESTMENTS”),

     AIRCRAFT GUARANTY CORPORATION, a Delaware corporation (“AGC”), and LIM

     UNG, individually, a resident of the country of Australia (“UNG”), and alleges:

                                          INTRODUCTION

             1.     SKYJET ELITE is a certificated 14 C.F.R. Part 135 on-demand air carrier

     that provides aircraft charter services to the general public for compensation or hire.

             2.     One method in which an air carrier such as SKYJET ELITE acquires

     aircraft to provide air transportation to the general public is through a Dry-Lease with an

     aircraft owner. A Dry Lease transfers possession of the aircraft without transferring the

     title. While the Dry Lease furnishes the aircraft, the lessor/aircraft owner provides no

     crew.




                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 2 of 27




              2.       Pursuant to a Dry Lease, the charter operator has operation control of the

     aircraft. See 14 C.F.R. § 1.1 Definitions that states: Operational control, with respect to

     a flight, means the exercise of authority over initiating, conducting or terminating a flight.

              3.       An aircraft “Management Agreement” is more often really a Dry Lease

     that mirrors the same principles as a Dry Lease where operational control of the aircraft is

     given to the management entity.

              4.       Pursuant to 49 U.S.C. § 44101, an aircraft cannot be operated unless it is

     registered. Regardless of how one intends to operate an aircraft, there are stringent

     limitations on foreign ownership of U.S. registered aircraft.

              5.       49 U.S.C. § 44102 provides that an aircraft is eligible for United States

     registration only if it is owned by (a) a citizen of the United States, (b) an individual

     citizen of a foreign country lawfully admitted for permanent residence in the United

     States, (c) a corporation (not a U.S. citizen) lawfully organized under the laws of the

     United States or any State thereof as long as the aircraft is based and primarily used in the

     United States, or (d) a governmental unit, and it is not registered under the laws of any

     foreign county. See 18 U.S.C. § 1001. 1


     1
       18 U.S.C. § 1001:
     (a) Except as otherwise provided in this section, whoever, in any matter within the jurisdiction of the
     executive, legislative, or judicial branch of the Government of the United States, knowingly and willfully—
              (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
              (2) makes any materially false, fictitious, or fraudulent statement or representation; or
              (3) makes or uses any false writing or document knowing the same to contain any materially false,
              fictitious, or fraudulent statement or entry;
     shall be fined under this title, imprisoned not more than 5 years or, if the offense involves international or
     domestic terrorism (as defined in section 2331), imprisoned not more than 8 years, or both. If the matter
     relates to an offense under chapter 109A, 109B, 110, or 117, or section 1591, then the term of
     imprisonment imposed under this section shall be not more than 8 years…..


                                                          -2-

                                             MARK A SCHNEIDER, P.A.
                    1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 3 of 27




            6.      14 C.F.R. § 47.2 defines “U.S. Citizen” as:

                    (1) An individual who is a citizen of the United States or one of its

                       possessions;

                    (2) A partnership of which each member is such an individual; and

                    (3) A corporation or association created or organized under the laws of the

                       United States or of any State, Territory, or possession of the United

                       States, of which the president and two-thirds or more of the board of

                       directors and other managing officers thereof are such individuals and

                       in which at least 75 percent of the voting interest is owned or

                       controlled by persons who are citizens of the United States or of one of

                       its possessions.

            7.      49 U.S.C. § 44102 does not specifically address owner trustees, however

     14 C.F.R. § 47.7 expands and amplifies on the authority found in 49 U.S.C. § 44102. 14

     C.F.R. §47.7(a) declares that with respect to U.S. citizens, an applicant for aircraft

     registration who is a citizen must make a certification to that effect on FAA Form 8050-1.

     Then, 14 C.F.R. § 47.7(b) requires that with respect to resident aliens, the applicant for

     registration “must furnish a representation of permanent residence and the applicant’s

     alien registration number issued by the Immigration and Naturalization Service.” So, if

     the aircraft is going to be registered by a trustee, then the applicant owner must be a




                                                  -3-

                                       MARK A SCHNEIDER, P.A.
                 1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 4 of 27




     United States citizen under 14 C.F.R. § 47.7(a) or a resident alien under 14 C.F.R. §

     47.7(b).

            8.     14 C.F.R. § 47.7(c) provides: Trustees. An applicant for aircraft

     registration under 49 U.S.C. § 44102 that holds legal title to an aircraft in trust must

     comply with the following requirements:

                   (1) Each trustee must be either a U.S. citizen or resident alien.

                   (2) The applicant must submit with the aircraft registration application:

                            i. A copy of each document legally effecting a relationship under

                               the trust;

                           ii. If each beneficiary under the trust, including each person

                               whose security interest in the aircraft is incorporated in the

                               trust, is either a U.S. citizen or a resident alien, an affidavit by

                               the applicant to that effect; and

                          iii. If any beneficiary under the trust, including any person whose

                               security interest is incorporated in the trust, is not a U.S. citizen

                               or resident alien, an affidavit from each trustee stating that the

                               trustee is not aware of any reason, situation, or relationship

                               (involving beneficiaries or the persons who are not U.S.

                               citizens or resident aliens) as a result of which those persons

                               together would have more than 25% of the aggregate power to

                               influence limit the exercise of the trustee’s authority.



                                                  -4-

                                       MARK A SCHNEIDER, P.A.
                 1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 5 of 27




                    (3) If persons who are neither U.S. citizens nor resident aliens have the

                        power to direct or remove a trustee, either directly or indirectly

                        through the control of another person, the trust instrument must

                        provide that those persons together may not have more than 25% of

                        the aggregate power to direct or remove a trustee.

            9.      Therefore, pursuant to 14 C.F.R. § 47.7(c), (1) the trustee must be a citizen

     or resident alien, (2) a copy of the trust agreement must be submitted to the FAA, (3) if

     the beneficiary under the trust is a U.S. citizen or resident alien, there must be an affidavit

     to that effect, (4) if the beneficiary under the trust (including any person with a security

     interest in the aircraft) is not a U.S. citizen or resident alien, then there must be an

     affidavit from each trustee stating the trustee is not aware of any reason as a result of

     which non U.S. citizens will have more than 25% of the aggregate power to influence or

     limit the exercise of the trustee’s authority, and (5) if persons who are not U.S. citizens or

     resident aliens have the power to direct or remove a trustee, either directly or indirectly,

     the trust must provide that those persons may not have more than 25% of the aggregate

     power to direct or remove a trustee, provided that does not prevent foreign nationals

     from having more than 25% of the beneficial interest in the trust. [Emphasis Added]

            10.     14 C.F.R. § 47.43(a)(4) provides: (a) The registration of an aircraft is

     invalid if, at the time it is made: (4) The interest of the applicant in the aircraft was

     created by a transaction that was not entered into in good faith, but rather made to avoid




                                                   -5-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 6 of 27




     (with or without the owner’s knowledge) compliance with Section 501 of the Federal

     Aviation Act of 1968 (49 USC §1401)

            11.     SKYJET ELITE’S claim is predicated on the ownership rights, and

     contractual relationship regarding a 1998 Raytheon Aircraft Beechjet Model 400A with

     the Federal Aviation Administration’s (“FAA”) registration number: N814SG, bearing

     serial number: RK-188 with its two (2) Pratt and Whitney Engines respectfully bearing

     engine serial numbers PCE-JA0362 and PCE-JA0144, including all fixtures, furnishings,

     parts, components, radios, navigational devices and systems as well as all log books,

     maintenance and other records of every kind thereto (hereinafter collectively referred to

     as the “Aircraft”).

            12.     As stated in the records of the FAA, at the time of initiation of the

     Management Agreement for this Aircraft, the Aircraft was owned under a Trust

     Arrangement as referenced in ¶ 9 above by AGC.

            13.     On or about July 22, 2019 AGC filed an FAA Form 8050-1 Aircraft

     Registration to take title to the Aircraft pursuant to a Trust Agreement, Continent Aircraft

     Statutory Trust No.: 3077 with Pelican Securities Limited (UNG) dated July 9, 2019 and

     filed with the FAA on July 22, 2019 whereby AGC would have ownership and control of

     the Aircraft - not UNG.

            14.     Pursuant to a Voting Trust, on May 27, 2021, LU INVESTMENTS

     recorded with the FAA, an 8050-1 Application for Aircraft Registration that was




                                                   -6-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 7 of 27




     recorded by the FAA on August 16, 2021 – thereafter claiming it is previously the

     beneficial owner of the Aircraft, and is now the real party in interest of the Aircraft.

                                             THE PARTIES

            15.      SKYJET ELITE is a corporation organized under the laws of the state of

     Florida with a principal place of business located at 1100 Lee Wagener Blvd, , Suite 323,

     Ft. Lauderdale, FL 33315. It is deemed a citizen of Florida for purposes of 28 U.S.C. §

     1332(c).

            16.      AIRCRAFT GUARANTY CORPORATION is a corporation organized

     under the laws of the state of Wyoming with a principal place of business located at 928

     SW 107th St, Oklahoma City, OK 73170. It is deemed a citizen of Wyoming and/or

     Oklahoma for purposes of 28 U.S.C. § 1332(c).

            17.      LU INVESTMENTS is a corporation organized under the laws of the state

     of Delaware with a principal place of business located at 251 Little Falls Drive,

     Wilmington, Delaware 19808. It is deemed a citizen of Delaware for purposes of 28

     U.S.C. § 1332(c).

            18.      LIM UNG, an individual, is a resident of the country of Australia residing

     at 421 Victoria Street. 3056 Brunswick, Melbourne, Australia.

                                   JURISDICTION AND VENUE

            19.      The amount in controversy, exclusive of interest and costs exceeds

     $75,000.00.




                                                    -7-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 8 of 27




             20.     The court has jurisdiction pursuant to 28 U.S.C. § 1332(a) based upon

     diversity of citizenship between Plaintiff and Defendants.

             21.     Venue lies in the Southern District of Florida pursuant to 28 U.S.C. §

     1391(b)(2).

             22.     All conditions precedent for bringing this action have been fully

     performed, waived, or excused.

                                     FACTUAL ALLEGATIONS

             23.     In April 2020, Paul Hudik, the then 100% owner of SKYJET ELITE

     began courting Daniel Perez, and Alfredo Diez as potential buyer of 100% of the stock

     interest in SKYJET ELITE.

             24.     At no time during the due diligence process with Mr. Perez and Mr. Diez

     did Paul Hudik disclose that he was in discussions with UNG and UNG’S boat captain,

     Ian Roberts (based in Barcelona, Spain) to add the Aircraft onto SKYJET ELITE’S

     charter certificate.

             25.     On or about July 1, 2020 in direct violation of U.S. Federal law, UNG

     executed a Management Agreement with SKYJET ELITE whereby UNG represented

     himself as the owner of the Aircraft. He further represented himself entitled to execute

     the Management Agreement as the “Managing Member” on behalf of the Trust – in direct

     violation of the Trust Agreement. See attached Exhibit 2.

             26.     The closing on the sale of 100% of SKYJET ELITE to Atlantis Express,

     LLC, a Florida Limited Liability Company, took place in early August 2020. At no time



                                                    -8-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 9 of 27




     prior to the closing did Paul Hudik, or UNG disclose that the Aircraft was under a

     Management Agreement, executed by UNG thereby hiding the terms and conditions.

            27.     As a charter operator, SKYJET ELITE is governed by the provisions of 14

     C.F.R Part 135 and 119 et. seq. whereby the operators’ written requirements are

     contained in the FAA approved General Operations manual (“GOM”). Within the GOM

     are requirements setting forth how an aircraft is conformed to a certain level of

     maintenance and other safety standards in order to transport the general public for

     compensation or hire.

            28.     In August 2020, Paul Hudik provided the certificate’s Principal Operations

     Inspector of the FAA with a copy of the Management Agreement with a request to add

     the Aircraft onto SKYJET ELITE’S charter certificate.

            29.     Both prior to and subsequent to the closing, Paul Hudik served as the

     Chief Pilot pursuant to 14 C.F.R. 119.71.

            30.     Based upon Paul Hudik’s prior relationship with the FAA, both he and

     UNG could hide the relationship and the Management Agreement from the new owners.

            31.     In September 2020, a month after the closing on the sale to the new

     owners Paul Hudik finally disclosed that he and UNG had entered into a Management

     Agreement to add the Aircraft to SKYJET ELITE’S charter certificate.

            32.     The new owners of SKYJET ELITE requested on numerous occasions

     from Paul Hudik a copy of the Management Agreement and the contact information on




                                                   -9-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 10 of 27




     the owner of the Aircraft but were rebuffed on numerous occasions stating the “Owner”

     only wanted to deal through himself”

            33.      From October – December 31, 2020, SKYJET ELITE, pursuant to the

     mandatory requirements of its GOM provided certain labor, material or services on the

     Aircraft at its expense. Paul Hudik and UGH knew that SKYJET ELITE was entitled to

     reimbursement of these costs and expenses for which Paul Hudik and UGH refused to

     disclose in order to avoid paying.

            34.      In late November 2020 demand was made upon Mr. Hudik to provide the

     contact information of UNG and advise him that he owes SKYJET ELITE a significant

     sum for expenses paid.

            35.      When the information was finally provided, SKYJET ELITE contacted

     UGH immediately.

            36.      UGH directed SKYJET ELITE to deal directly with Paul Hudik and Ian

     Roberts.

            37.      When SKYJEY ELITE finally received a copy of the Management

     Agreement, it confirmed that it was entitled to the reimbursement of these expenses, plus

     deposits that were never paid.

            38.      When SKYJET ELITE found out that Paul Hudik had engaged in certain

     forms of deception of both funds and the operation of the company, he was immediately

     terminated.




                                                    -10-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 11 of 27




            39.     Subsequent to reviewing the Management Agreement, since UGH refused

     to discuss the issue of payment to the owners of SKYJET ELITE, following UGH’S

     directive, the owners of SKYJET ELITE contacted Ian Roberts, the agent acting on

     behalf of UGH.

            40.     From December 31, 2020 through the date of filing this action, pursuant to

     the mandatory requirements of its GOM and the Management Agreement, SKYJET

     ELITE continued to provide certain labor, material or services on the Aircraft at its

     expense.

            41.     In February 2021, Ian Roberts requested an accounting of all expenses and

     made numerous comments for SKYJET ELITE to “no worry”, that UGH would pay for

     the services, and for SKYJET ELITE to continue operating the Aircraft to try to reduce

     the debt.

            42.     In February 2021, although Ian Robert continued to represent as the acting

     agent for UGH that payment would be forthcoming, but it never did.

            43.     On March 23, 2021, SKYJET ELITE filed its Claim of Lien in the amount

     of $106,639.62 recorded in Instr. 117121897 of the Official Record Books of Broward

     County.

            44.     In addition, SKYJET ELITE recorded it Claim of Lien with the FAA by

     Conveyance LE014836 dated April 28, 2021.

            45.     On December 18, 2020, Deborah Lynn Mercer-Erwin, the President of

     AGC, and the owner of N814SG was arrested. The indictment alleged drug charges,



                                                   -11-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 12 of 27




     money laundering, export violations, and aircraft registration violations. AGC was the

     Trustee/Owner of the Aircraft.

            46.     On or about May 27, 2021, AGC signed a 8050-2 Bill of Sale on the

     Aircraft transferring title from AGC to Mr. Lim Ung – pursuant to a Voting Trust. The

     validity of this sale is unknown. Based on this Bill of Sale, LU INVESTMENTS, INC. or

     UNG took over the Management Contract from AGC.

            47.     SKYJET ELITE has made numerous demands upon Defendants, and as of

     the filing of this complaint, the Defendants have refused to pay the sum due and owed.

                                               COUNT I

                                  LIEN FORECLOSURE ACTION
                                     LU INVESTMENTS, INC.
                                   Aircraft Tail Number N814SG

            48.     SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            49.     This is an action to foreclose liens upon aircraft for labor, material or

     services to the Aircraft pursuant to Fla. Stat. § 329.51 and Fla. Stat. § 713.58.

            50.     Pursuant to Fla. Stat. §. § 329.51, SKYJET ELITE has a fully enforceable

     perfected Aircraft Claim of Lien upon the Aircraft, superior to all other right, claim or

     interest or title of the owner, or other party by, through or under them.

            51.     SKYJET ELITE has filed and recorded its Claims of Liens as follows:

            N814SG FAA:             Conveyance No.: LE014836
            FLORIDA:                Instr. 117141897 – Broward County
            Amount:                 $106,639.52



                                                   -12-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 13 of 27




             52.     The right, title, and interest of any other person or entity, if any, to Aircraft

     encumbered by SKYJET ELITE is inferior to its liens.

             53.     Pursuant to Fla. Stat. § 329.51, SKYJET ELITE has perfected statutory

     liens upon the Aircraft superior to all right, claim, interest or title of any other party.

             54.     SKYJET ELITE has and is entitled to enforce its Claims of Lien under the

     Lien Law for all sums remaining owing by LU INVESTMENTS.

             55.     By reason of the foregoing, SKYJET ELITE required to employ its

     attorneys to attempt to effect collection of the indebtedness due SKYJET ELITE under

     the terms of its Management Agreement, to represent it to institute and prosecute this

     foreclosure action, and for such employment SKYJET ELITE has agreed and become

     obligated to pay them a reasonable fee. SKYJET ELITE is entitled to a 15% attorney’s

     fee in accordance with the provisions of Fla. Stat. § 85.011.

             56.     This action has been timely filed within one year of the recording of

     SKYJET ELITE’s recording of its Aircraft Claims of Lien.

             WHEREFORE, SKYJET ELITE, INC. demands:

             A.      That this Court takes jurisdiction of the subject matter and the parties

                     hereto;

             B.      That an accounting be taken of all sums due SKYJET ELITE for the

                     unpaid labor, material or services, interest, costs, and attorney’s fees

                     which have been incurred or which will be incurred by SKYJET ELITE

                     during the pendency of this suit, and that all sums found to be due to



                                                    -13-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 14 of 27




                  SKYJET ELITE be decreed to be due and owing to SKYJET ELITE and

                  to be a lien in favor of SKYJET ELITE upon the respective aforesaid

                  Aircraft, prior, paramount, and superior to all rights, title, interests, and

                  claims of any party;

           C.     That SKYJET ELITE be entitled to take immediate possession of the

                  aforesaid Aircraft, including their respective engine and airframe

                  maintenance, operation and flight logs;

           D.     That this Court decree that in default of the payments of all sums found

                  to be due to SKYJET ELITE within the time set by this Court, that the

                  Aircraft, including their respective engine and airframe maintenance,

                  operation and flight logs, be sold at public or private sale, as provided by

                  law, and by and under the direction of this Court and that there be paid

                  out of the proceeds of said sale the costs and expenses of this suit,

                  including SKYJET ELITE’S attorney’s fees, and that the remainder of

                  said proceeds be applied to payment of the unpaid fuel charges and

                  interest found to be due to SKYJET ELITE;

           E.     That this Court further decree that upon sale being made, all parties to

                  this action and all parties claiming by, through or under said defendants

                  since the filing of the Claims of Lien in Broward, Florida be forever

                  barred and foreclosed of any right, title, interest and lien in, to or upon

                  the aforesaid Aircraft, including their respective engine and airframe



                                                 -14-

                                      MARK A SCHNEIDER, P.A.
                1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 15 of 27




                    maintenance, operation and flight logs, that all parties in possession

                    thereof surrender and forthwith deliver said Aircraft, including their

                    respective engine and airframe maintenance, operation and flight logs, to

                    the purchaser or purchasers at that sale;

            F.      and to such other and further relief this court may deem proper and just.

                                               COUNT II

                                LIEN FORECLOSURE ACTION
                            AIRCRAFT GUARANTY CORPORATION
                                 Aircraft Tail Number N814SG

            57.     SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            58.     This is an action to foreclose liens upon Aircraft for labor, material or

     services to the Aircraft pursuant to Fla. Stat. § 329.51 and Fla. Stat. § 713.58.

            59.     SKYJET ELITE has filed and recorded its Claims of Liens as follows:

            N814SG FAA:             Conveyance No.: LE014836
            FLORIDA:                Instr. 117141897 – Broward County
            Amount:                 $106,639.52

            60.     Pursuant to Fla. Stat. §. §329.51, SKYJET ELITE has a fully enforceable

     perfected Aircraft Claim of Lien upon the Aircraft, superior to all other right, claim or

     interest or title of the owner, or other party by, through or under them.

            61.     The right, title, and interest of any other person or entity, if any, to Aircraft

     encumbered by SKYJET ELITE is inferior to its liens.




                                                   -15-

                                        MARK A SCHNEIDER, P.A.
                  1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 16 of 27




             62.       Pursuant to Fla. Stat. § 329.51, SKYJET ELITE has perfected statutory

     liens upon the Aircraft superior to all right, claim, interest or title of any other party.

             63.       SKYJET ELITE has and is entitled to enforce its Claims of Lien under the

     Lien Law for all sums remaining owing by AIRCRAFT GUARANTY CORPORATION.

             64.       By reason of the foregoing, SKYJET ELITE required to employ its

     attorneys to attempt to effect collection of the indebtedness due SKYJET ELITE under

     the terms of its Management Agreement, to represent it to institute and prosecute this

     foreclosure action, and for such employment SKYJET ELITE has agreed and become

     obligated to pay them a reasonable fee. SKYJET ELITE is entitled to a 15% attorney’s

     fee in accordance with the provisions of Fla. Stat. § 85.011.

             65.       This action has been timely filed within one year of the recording of

     SKYJET ELITE’s recording of its Aircraft Claims of Lien.

             WHEREFORE, SKYJET ELITE, INC. demands:

             A. That this Court takes jurisdiction of the subject matter and the parties hereto;

             B. That an accounting be taken of all sums due SKYJET ELITE for the unpaid

                   labor, material or services, interest, costs, and attorney’s fees which have

                   been incurred or which will be incurred by SKYJET ELITE during the

                   pendency of this suit, and that all sums found to be due to SKYJET ELITE

                   be decreed to be due and owing to SKYJET ELITE and to be a lien in favor

                   of SKYJET ELITE upon the respective aforesaid Aircraft, prior, paramount,

                   and superior to all rights, title, interests, and claims of any party;



                                                     -16-

                                          MARK A SCHNEIDER, P.A.
                    1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 17 of 27




           C. That SKYJET ELITE be entitled to take immediate possession of the

              aforesaid Aircraft, including their respective engine and airframe

              maintenance, operation and flight logs;

           D. That this Court decree that in default of the payments of all sums found to be

              due to SKYJET ELITE within the time set by this Court, that the Aircraft,

              including their respective engine and airframe maintenance, operation and

              flight logs, be sold at public or private sale, as provided by law, and by and

              under the direction of this Court and that there be paid out of the proceeds of

              said sale the costs and expenses of this suit, including SKYJET ELITE’S

              attorney’s fees, and that the remainder of said proceeds be applied to

              payment of the unpaid fuel charges and interest found to be due to SKYJET

              ELITE;

           E. That this Court further decree that upon sale being made, all parties to this

              action and all parties claiming by, through or under said defendants since the

              filing of the Claims of Lien in Miami-Dade County, Florida be forever

              barred and foreclosed of any right, title, interest and lien in, to or upon the

              aforesaid Aircraft, including their respective engine and airframe

              maintenance, operation and flight logs, that all parties in possession thereof

              surrender and forthwith deliver said Aircraft, including their respective

              engine and airframe maintenance, operation and flight logs, to the purchaser

              or purchasers at that sale;



                                                 -17-

                                      MARK A SCHNEIDER, P.A.
                1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 18 of 27




            F. and to such other and further relief this court may deem proper and just.

                                               COUNT III

                                   BREACH OF CONTRACT
                             AIRCRAFT GUARANTY CORPORATION

            66.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            67.      SKYJET ELITE entered into the Management Agreement with ACG upon

     which ACG is responsible for payment of certain costs, including but not limited to,

     maintenance, storage, and outside professional services.

            68.      ACG is in breach of the Management Agreement by failing to pay the

     amount owed to SKYJET ELITE.

            69.      SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against Aircraft Guaranty Corporation, awarding monetary

                  damages against Aircraft Guaranty Corporation, plus to the extent allowed

                  by law, pre-judgement and post judgement interest, costs and any other

                  relief this Court deems just and proper.




                                                    -18-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 19 of 27




                                               COUNT IV

                                      BREACH OF CONTRACT
                                      LU INVESTMENTS, INC.

            70.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            71.      SKYJET ELITE entered into the Management Agreement with ACG upon

     which ACG is responsible for payment of certain costs, including but not limited to,

     maintenance, storage, and outside professional services.

            72.      LU INVESTMENTS took over the Management Agreement from ACG.

            73.      LU INVESTMENTS is in breach of the Management Agreement by

     failing to pay the amount owed to SKYJET ELITE.

            74.      SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against LU INVESTMENTS, INC., awarding monetary damages

                  against LU INVESTMENTS, INC., plus to the extent allowed by law, pre-

                  judgement and post judgement interest, costs and any other relief this Court

                  deems just and proper.




                                                    -19-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 20 of 27




                                                COUNT V

                                      BREACH OF CONTRACT
                                           LIM UNG

            75.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            76.      SKYJET ELITE entered into the Management Agreement signed by LIM

     UNG, and is responsible for payment of certain costs, including but not limited to,

     maintenance, storage, and outside professional services.

            77.      LIM UNG, misrepresented himself as the owner of the Aircraft for

     purposes of executing the Management Agreement, and is personally responsible for the

     payment due under the Management Agreement as the signatory.

            78.      LIM UNG took over the payment due under the Management Agreement

     when he signed a 8050-2 Bill of Sale on the Aircraft transferring title from AGC to Mr.

     Lim Ung – pursuant to a Voting Trust.

            79.      LIM UNG is in breach of the Management Agreement by failing to pay

     the amount owed to SKYJET ELITE.

            80.      SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against LIM UNG, awarding monetary damages against LIM

                  UNG, plus to the extent allowed by law, pre-judgement and post judgement

                  interest, costs and any other relief this Court deems just and proper.


                                                    -20-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 21 of 27




                                               COUNT VI

      BREACH OF IMPLIED/CONSTRUCTIVE CONTRACT OR UNJUST ENRICHMENT
                     AIRCRAFT GUARANTY CORPORATION

            81.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            82.      SKYJET ELITE paid the costs for labor, storage, professional services,

     and material or services on or relating to the Aircraft from July 2020 through the date of

     filing this action and beyond, which is a benefit to AGC.

            83.      AGC had knowledge of SKYJET ELITE paying for these costs and

     accepted these benefits without paying SKYJET ELITE the amount owed.

            84.      SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against Aircraft Guaranty Corporation, awarding monetary

                  damages against Aircraft Guaranty Corporation, plus to the extent allowed

                  by law, pre-judgement and post judgement interest, costs and any other

                  relief this Court deems just and proper.

                                               COUNT VII

      BREACH OF IMPLIED/CONSTRUCTIVE CONTRACT OR UNJUST ENRICHMENT
                           LU INVESTMENTS, INC.

            85.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.


                                                    -21-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 22 of 27




            86.      SKYJET ELITE paid the costs for labor, storage, professional services,

     and material or services on or relating to the Aircraft from July 2020 through the date of

     filing this action and beyond, which is a benefit to LU INVESTMENTS.

            87.      LU INVESTMENTS had knowledge of SKYJET ELITE paying for these

     costs and accepted these benefits without paying SKYJET ELITE the amount owed.

            88.      SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against LU INVESTMENTS, INC., awarding monetary damages

                  against LU INVESTMENTS, INC., plus to the extent allowed by law, pre-

                  judgement and post judgement interest, costs and any other relief this Court

                  deems just and proper.

                                              COUNT VIII

      BREACH OF IMPLIED/CONSTRUCTIVE CONTRACT OR UNJUST ENRICHMENT
                                LIM UNG

            89.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            90.      SKYJET ELITE paid the costs for labor, storage, professional services,

     and material or services on or relating to the Aircraft from July 2020 through the date of

     filing this action and beyond, which is a benefit to LIM UNG.

            91.      LIM UNG’s agent repeated to SKYJET ELITE that LIM UNG would pay

     for SKYJET ELITE’s services and to continue to operate the Aircraft.


                                                    -22-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 23 of 27




            92.       LIM UNG had knowledge of SKYJET ELITE paying for these costs and

     accepted these benefits without paying SKYJET ELITE the amount owed.

            93.       SKYJET ELITE has suffered damages as a result of this breach.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against LIM UNG, awarding monetary damages against LIM

                  UNG, plus to the extent allowed by law, pre-judgement and post judgement

                  interest, costs and any other relief this Court deems just and proper.

                                               COUNT IX

                              FRAUDULENT MISREPRESENTATION
                                        LIM UNG

            94.       SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            95.       IAN ROBERTS, as agent for LIM UNG, made the following material

     statement in an audio message on Whatsup on February 18, 2021:

                    i.   At 10:19 a.m.: [Lim Ung]’s got to pay for the maintenance anyway

                         because when you sell the plane its I guess its up to seller to put in

                         airworthy conditions…

                   ii.   At 11:36 a.m.: …the bills gonna be paid regardless so [Lim Ung] will

                         pay them it it’s just I want to keep a positive I would like to keep the

                         plane flying for a few months if this [mechanical issue] is not so bad




                                                    -23-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 24 of 27




                            and play with you is not so bad keep the plane flying make sense to try

                            and sell it on the market for sale try and get some revenue coming in…

               96.      As LIM UNG’s agent, Ian Roberts knew that Lim Ung had no intentions

     of paying SKYJET ELITE and that this statement was false and knew it would induce

     SKYJET ELITE to act.

               97.      LIM UNG knew of these statements made by Ian Roberts and knew the

     statements to be false. LIM UNG knew these statements would induce SKYJET ELITE

     to act.

               98.      In reliance upon this statement assuring SKYJET ELITE that LIM UNG

     would pay SKYJET ELITE and the Aircraft needs to be flying for a few months to bring

     in revenue, SKYJET ELITE paid the costs for labor, maintenance, storage, professional

     services, and material or services on or relating to the Aircraft and continued to operate

     the Aircraft.

               99.      SKYJET ELITE has not been paid by LIM UNG for these expenses and

     continues to have suffered damages.

               100.     LIM UNG obtained the benefit of SKYJET ELITE paying for labor,

     maintenance, storage, professional services, and material or services on or relating to the

     Aircraft.

               WHEREFORE, SKYJET ELITE, INC. demands:

               A. That this Court takes jurisdiction of the subject matter and the parties hereto;

               B. Judgment against LIM UNG, awarding monetary damages against LIM



                                                       -24-

                                            MARK A SCHNEIDER, P.A.
                      1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 25 of 27




                UNG, plus to the extent allowed by law, pre-judgement and post judgement

                interest, costs and any other relief this Court deems just and proper.

                                                COUNT X

                               NEGLIGENT MISREPRESENTATION
                                         LIM UNG

            101.      SKYJET ELITE reaffirms and re-alleges the allegations of numbered

     paragraphs 1 through 47 above as if fully set forth herein.

            102.      IAN ROBERTS, as agent for LIM UNG, made the following material

     statement in an audio message on Whatsup on February 18, 2021:

                    i.   At 10:19 a.m.: [Lim Ung]’s got to pay for the maintenance anyway

                         because when you sell the plane its I guess its up to seller to put in

                         airworthy conditions…

                   ii.   At 11:36 a.m.: …the bills gonna be paid regardless so [Lim Ung] will

                         pay them it it’s just I want to keep a positive I would like to keep the

                         plane flying for a few months if this [mechanical issue] is not so bad

                         and play with you is not so bad keep the plane flying make sense to try

                         and sell it on the market for sale try and get some revenue coming in…

            103.      As LIM UNG’s agent, Ian Roberts knew that Lim Ung had no intentions

     of paying SKYJET ELITE and that this statement was false and knew it would induce

     SKYJET ELITE to act.

            104.      LIM UNG knew of these statements made by Ian Roberts. LIM UNG

     knew these statements would induce SKYJET ELITE to act.


                                                    -25-

                                         MARK A SCHNEIDER, P.A.
                   1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 26 of 27




            105.       In reliance upon this statements assuring SKYJET ELITE that LIM UNG

     would pay SKYJET ELITE and the Aircraft needs to be flying for a few months to bring

     in revenue, SKYJET ELITE paid the costs for labor, maintenance, storage, professional

     services, and material or services on or relating to the Aircraft and continued to operate

     the Aircraft.

            106.       SKYJET ELITE has not been paid by LIM UNG for these expenses and

     continues to have suffered damages.

            107.       LIM UNG obtained the benefit of SKYJET ELITE paying for labor,

     maintenance, storage, professional services, and material or services on or relating to the

     Aircraft.

            WHEREFORE, SKYJET ELITE, INC. demands:

            A. That this Court takes jurisdiction of the subject matter and the parties hereto;

            B. Judgment against LIM UNG, awarding monetary damages against LIM

                 UNG, plus to the extent allowed by law, pre-judgement and post judgement

                 interest, costs and any other relief this Court deems just and proper.

                                             JURY DEMAND

                 SKYJET ELITE, INC, hereby demands a trial by jury of all issues so triable

     pursuant to Rule 38 of the Federal Rules of Civil Procedure.

     Respectfully submitted,




                                                      -26-

                                           MARK A SCHNEIDER, P.A.
                     1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
Case 0:21-cv-61979-WPD Document 1 Entered on FLSD Docket 09/21/2021 Page 27 of 27




                                                  Counsel for SKYJET ELITE, CORP.

                                                  Mark A. Schneider, Esq
                                                  MARK A. SCHNEIDER, P.A.
                                                  Fla. Bar No.: 0857696
                                                  1100 Lee Wagener Blvd.
                                                  Suite 321
                                                  Ft. Lauderdale, FL 33315
                                                  t.954.661.6275
                                                  masv35@aol.com
                                                  fouga101@aol.com
                                                  By: /s/Mark A. Schneider




                                                -27-

                                     MARK A SCHNEIDER, P.A.
               1100 LEE WAGENER BLVD. SUITE 321 FT LAUDERDALE, FL 33315 (954) 661-6275
